           Case 2:19-cr-00304-RFB-VCF Document 193 Filed 04/13/21 Page 1 of 6
     DDDDDD


 1   Gwynne R. Dumbrigue, Esq.
     Nevada Bar No. 10031
 2   GRD Law Group, LTD.
     1819 E. Charleston Blvd., Ste. 101
 3   Las Vegas, Nevada 89104
     attorneydumbrigue@gmail.com
 4
     Telia Mary U. Williams, Esq.
 5   Nevada Bar No. 9359
     Law Office of Telia U. Williams
 6   10161 Park Run Dr., Ste. 150
     Las Vegas, Nevada 89145
 7   Tel: (702) 835-6866
     telia@telialaw.com
 8   Attorneys for Defendant,
     Latonia Smith
 9

10                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
11

12   UNITED STATES OF AMERICA,                       Case No.: 2:19-cr-00304-RFB-VCF-1

13                 Plaintiff,

14   vs.                                             DEFENDANT’S OPPOSITION TO THE
                                                     GOVERNMENT’S MOTION IN LIMINE
15   LATONIA SMITH,                                  TO PRECLUDE W.B.’S SEXUAL
                                                     ASSAULTS AGAINST DEFENDANT
16                 Defendant.

17          Latonia Smith, by way of her counsel, Telia Mary U. Williams, Esq., and Gwynne R.

18   Dumbrigue Esq., hereby files her Opposition to the Government’s Motion in Limine to Preclude

19   W.B.’s Sexual Assaults Against Defendant.

20                      MEMORANDUM OF POINTS AND AUTHORITIES

21                                               FACTS

22          On or about June 4, 2019, after a Temporary Protective Order hearing filed by W.B. and

23   S.B. against Latonia in a state court in Reno, Nevada, W.B. sexually assaulted Ms. Smith. Ms.

                                                 6
           Case 2:19-cr-00304-RFB-VCF Document 193 Filed 04/13/21 Page 2 of 6
     DDDDDD


 1   Smith has stated from the beginning that W.B. sexually assaulted her and has never wavered in

 2   her testimony to whomever would listen, including the Reno Police Department where she filed

 3   a police report.

 4          Ms. Smith further filed a Temporary Protective Order for Sexual Assault against W.B. in

 5   the same state court in Reno, Nevada, which incidentally is one of the Government’s own

 6   exhibits.

 7          Ms. Smith also filed a police report in Las Vegas, Nevada, for the sexual assault.

 8          And on or about October 31, 2019, W.B. sexually assaulted Ms. Smith again at his

 9   apartment in Reno, Nevada, where Ms. Smith had been invited by W.B. that day.

10                                             ARGUMENT

11          1. Ms. Smith has a Sixth Amendment right to confront her accusers and to attack
               their credibility and their motives; and a denial of this right to cross-examine the
12             witnesses against her (and to present her own witnesses) regarding W.B’s sexual
               assaults against Ms. Smith – which is germane to her defense in this instant case
13             – is so prejudicial to Ms. Smith that it is in effect a denial of Ms. Smith’s right to
               a fair trial.
14

15          The Sixth Amendment of the United States Constitution provides a Defendant accused of

16   a crime the right to confront their accusers. In Mattox v. United States, 156 U.S. 237 (1985), the

17   Supreme Court enunciated that a Defendant has a Constitutional right to confront his accusers

18   via cross-examination. Here, W.B. has alleged that Ms. Smith assaulted him at his apartment on

19   October 31, 2019, among other allegations, which Ms. Smith fervently denies. Ms. Smith has a

20   Constitutional right to confront these allegations lodged against her and to proffer the true facts

21   of that incident and W.B.’s sexual assault against her on that day and on other occasions.

22          From the beginning, Ms. Smith has alleged that W.B. had sexually assaulted her on or

23   about June 4, 2019 and Ms. Smith has never wavered from her assertions.

                                                   6
           Case 2:19-cr-00304-RFB-VCF Document 193 Filed 04/13/21 Page 3 of 6
     DDDDDD


 1          Indeed, Ms. Smith filed a police report with the Reno Police Department and further filed

 2   a Temporary Protective Order for Sexual Assault against W.B. in a state court in Reno, Nevada,

 3   which incidentally is one of the government’s own exhibits.

 4          Ms. Smith also filed a police report in Las Vegas, Nevada, for the sexual assault of June

 5   4, 2019.

 6          The sexual assaults by W.B. against Ms. Smith are therefore germane to Ms. Smith’s

 7   defense against her accusers’ allegations. Ms. Smith’s questioning of W.B. and the other

 8   government witnesses attack the credibility of W.B. (and the other witnesses), as well as calls

 9   into question W.B.’s motives to protect himself and to fabricate his alternate version of events

10   both on June 4, 2019 and on October 31, 2019. Cf., United States v. Door, 663 Fed. Appx. 570

11   (9th Cir. 2016) (Testimony by survivor of prior sexual assault was admissible to show

12   defendant’s propensity to commit sexual assault of which he was accused.) In Door, although

13   the court was expressly dealing with Federal Rules of Evidence 413, it undertook another

14   analysis, as well: It expressly took on Rule 403 and the fact that a court may exclude relevant

15   evidence if its probative value is substantially outweighed by a danger of unfair prejudice,

16   confusing the issues, misleading the jury, undue delay, wasting time, etc. See Fed. R. Evid. 403.

17   The Door court citied to Le May, which upheld admission of a similar prior crime of a witness

18   because the defendant “attacked the credibility” of the accuser and “thereby capitalized on the

19   lack of eye witness and expert testimony.” See Door, 663 Fed. Appx. at 573 (citing United

20   States v. LeMay, 260 F.3d 1018, 1029 (9th Cir. 2001)). As Door concluded, “the relevance of the

21   prior act evidence is in the details.” (citing Le May, 260 F.3d at 1029) (Emphasis added).

22          Indeed, in U.S. v. Dillon, 532 F.3d 1379 (5th Cir. 2008), the Court stated that “[t]he

23   Federal Rules of Evidence allow the admission of evidence of prior sexual assaults for any

                                                  6
           Case 2:19-cr-00304-RFB-VCF Document 193 Filed 04/13/21 Page 4 of 6
     DDDDDD


 1   relevant purpose.” See id. (That includes propensity in sexual assault cases, as well).

 2           The fact that W.B. or the government’s other witnesses may deny any sexual assault

 3   against Ms. Smith by W.B. is not evidence that the sexual assaults against her did not occur. See

 4   AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (Absence of service record documenting

 5   unreported sexual assault was not evidence that sexual assault did not occur). Rather their denial

 6   or differing testimony, this is a matter of credibility for the trier of fact to decide. See, e.g.,

 7   Raether v. Dittmann, 40 F.Supp. 3d 1097 (E.D. Wis. 2014) (“As is not uncommon, there was no

 8   eyewitness to the alleged sexual assault, and there was no forensic or scientific evidence. Thus,

 9   the trial was a credibility contest.”)

10           Further, Ms. Smith’s Constitutional right to confront her accusers about the sexual

11   assaults of W.B. against her goes directly to the fact of their bias as well as the source and

12   strength of said bias. In United States v. Abel, 469 U.S. 45 (1984), the Court held that a witness

13   being in a prison gang was sufficiently probative of potential bias toward defendant to warrant its

14   admission into evidence. See id. at 49-56. The Abel Court stated that, “while the Federal Rules

15   of Evidence do not by their terms deal with impeachment for ‘bias,’ it is clear that the Rules do

16   contemplate such impeachment.” The Court also stated that the District Court did not abuse its

17   discretion under Federal Rule of Evidence 403 in admitting the full description of the prison

18   gang and its tenets. The attributes of the prison gang bore directly not only on the fact of bias

19   but also on the source and strength of the bias. See id. at 53-55 (Emphases in original)

20           Therefore, Ms. Smith should be allowed to confront her accusers – to attack their

21   credibility, their motive, their bias, and the source and strength of said bias, and further, to

22   proffer the truth of what really happened and to establish and properly her defense of the charges

23   against her. A denial of this right to confront and question witnesses about the sexual assaults

                                                     6
           Case 2:19-cr-00304-RFB-VCF Document 193 Filed 04/13/21 Page 5 of 6
     DDDDDD


 1   committed by W.B. against her is in essence a denial of Ms. Smith’s right to a fair trial.

 2          2. Questioning of witnesses as to their personal knowledge, if any, regarding the
               sexual assaults by W.B. against Ms. Smith is permissible and not hearsay if the
 3             proffered answer is not being offered for the truth of the matter asserted but for
               some other reason such as the state of mind or present sense impression of Ms.
 4             Smith or the affiants themselves and also where an exception to hearsay exists.

 5          Questioning of the government’s witnesses regarding the sexual assaults by W.B. against

 6   Ms. Smith in and of itself is not hearsay as the answer elicited is not being offered for the truth of

 7   the matter asserted but to show the affiant’s state of mind or present sense impression.

 8   Testimony of the sexual assaults by W.B. against Ms. Smith is also permissible where an

 9   exception to hearsay exists such as if heard through an excited utterance or an admission by a

10   party opponent or any of the other exceptions outlined Rule 803. Therefore, the government’s

11   motion to preclude such questioning of witnesses of the sexual assaults against Ms. Smith by

12   W.B. as generally hearsay is a fallacious argument and the issue needs to be decided on an

13   individual question basis.

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23

                                                    6
           Case 2:19-cr-00304-RFB-VCF Document 193 Filed 04/13/21 Page 6 of 6
     DDDDDD


 1                                             CONCLUSION

 2          Wherefore, for all the foregoing reasons, Latonia Smith respectfully requests that the

 3   Court deny the government’s motion to preclude the questioning of witnesses and/or any

 4   statements or representations to the jury related to allegations of sexual assaults or a sexual

 5   personal relationship between Ms. Smith and W.B.

 6          DATED this 13th day of April, 2021.

 7                                                 Respectfully submitted,

 8
                                                   /s/ Gwynne R. Dumbrigue, Esq.
 9                                                 ________________________________
                                                   GWYNNE R. DUMBRIGUE, ESQ.
10                                                 GRD Law Group, LTD.
                                                   1819 E. Charleston Blvd., Ste. 101
11                                                 Las Vegas, Nevada 89104

12                                                 TELIA MARY U. WILLIAMS, ESQ.
                                                   Law Office of Telia U. Williams
13                                                 10161 Park Run Dr., Ste. 150
                                                   Las Vegas, Nevada 89145
14
                                                   Attorneys for Defendant,
15                                                 Latonia Smith

16                                     CERTIFICATE OF SERVICE

17          The undersigned hereby certifies that on the following date the foregoing motion was

18   electronically filed with the Clerk of Court using the CM/ECF system which sent notification of

19   such filing to all counsel of record.

20                  Dated: April 13, 2021

21                                                         /s/ David DaSilva
                                                           _______________________________
22                                                         For the Law Office of Telia U. Williams

23

                                                   6
